DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 9,101,269. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 1 – 11 of the application are to be found in claims 1 – 18 of the patent.  Specifically, all limitations of claim 1 of the application (a housing, a first actuation assembly having a shaft, an actuator, and a pulley arm, and a second actuation assembly having a shaft, an actuator, a spur gear formation, and a rack) can be found in claim 1 of the patent.  Similarly, all limitations of claim 7 of the application (a catheter, a housing, a first actuation assembly having a shaft, an actuator, and a pulley arm, and a second actuation assembly having a shaft, an actuator, a spur gear formation, and a rack) can be found in claim 11 of the patent.  The difference between claims 1 - 11 of the application and claims 1 – 18 of the patent lies in the fact that the patent claim includes more elements (for example, the clutch mechanism) and is thus more specific.  Thus the invention of claims 1 – 18 of the patent is in effect a “species” of the “generic” invention of claims 1 – 11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 – 11 is anticipated by claims 1 – 18 of the patent, it is not patentably distinct from claims 1 – 18.  


Claims 1 – 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10,293,138. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 1 – 11 of the application are to be found in claims 1 – 17 of the patent.  Specifically, all limitations of claim 1 of the application (a housing, a first actuation assembly having a shaft, an actuator, and a pulley arm, and a second actuation assembly having a shaft, an actuator, a spur gear formation, and a rack) can be found in claim 1 of the patent.  Similarly, all limitations of claim 7 of the application (a catheter, a housing, a first actuation assembly having a shaft, an actuator, and a pulley arm, and a second actuation assembly having a shaft, an actuator, a spur gear formation, and a rack) can be found in claims 1 and 10 of the patent.  The difference between claims 1 - 11 of the application and claims 1 – 17 of the patent lies in the fact that the patent claim includes more elements (for example, the clutch mechanism) and is thus more specific.  Thus the invention of claims 1 – 17 of the patent is in effect a “species” of the “generic” invention of claims 1 – 11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 – 11 is anticipated by claims 1 – 17 of the patent, it is not patentably distinct from claims 1 – 17.  

Allowable Subject Matter
Claims 1 – 11 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, cited prior arts do not teach that the first actuator being pivotable about a pivot axis oriented generally parallel to the longitudinal axis, a spur gear formation on the second shaft; and a rack responsive to the spur gear formation for translational movement in response to rotation of the spur gear formation, wherein a proximal end of the second puller member is anchored in the rack.
Regarding claim 7, cited prior arts do not teach that the first actuator being pivotable about a pivot axis generally parallel to the longitudinal axis, a spur gear formation on the second shaft; and a rack responsive to the spur gear formation for translational movement in response to rotation of the spur gear formation, wherein a proximal end of the second puller member is anchored in the rack.
Further, reasons for allowance in parent applications 13/327,448 and 14/819,353 are adopted as part of reasons for the indication of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783